United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     October 14, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 04-60035
                              Summary Calendar



KAREN GRAY,

                                         Plaintiff-Appellant,

versus

DAVID M. HARAWAY, PhD, Individually; MARILYN BATEMAN,
Individually; NORTHWEST MISSISSIPPI COMMUNITY COLLEGE,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:02-CV-238-P
                      --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges


PER CURIAM:*

     Karen Gray appeals the district court’s order granting the

defendants’    motion   for    summary   judgment   and   dismissing      her

42 U.S.C. § 1983 complaint.       Gray argues that she was terminated

from her job, in which she had a Fourteenth Amendment property

interest, without due process of law.        Gray alleges that she was

denied pre-termination process and a post-termination hearing.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60035
                                 -2-

     Gray’s allegations regarding the denial of pre-termination

process are raised for the first time on appeal.    Accordingly, they

will not be considered by this court.      See Forbush v. J.C. Penney

Co., 98 F.3d 817, 822 (5th Cir. 1996); Varnado v. Lynaugh, 920 F.2d

320, 321 (5th Cir. 1991).   The record reflects that Gray failed to

utilize the grievance procedure that was available to her following

her termination. The evidence does not support her contention that

requiring her to utilize the grievance procedure would have been

futile.   Accordingly, Gray’s due process rights were not violated.

See Rathjen v. Litchfield, 878 F.2d 836, 838 (5th Cir. 1989).    The

judgment of the district court is AFFIRMED.